Title: To Thomas Jefferson from Walter Boyd, 28 September 1789
From: Boyd, Walter
To: Jefferson, Thomas



Dear Sir
Paris 28 Septr. 1789.

It was with a great deal of regret that I learned yesterday at your Hotel that your Excellency had set out the preceding day, as I always meant to have requested your taking Charge of a long letter for my Brother and also Mrs. Boyd’s picture and my own. I ought to have prepared my letters in time and send them to your house; but the variety of occupations in which I am engaged at this very critical moment prevented me from writing as I intended.  I have only now left to request your Excellency will take charge of the inclosed letter for my Brother and the little parcel containing the Miniatures. You will oblige me most particularly to have them carefully delivered, and if it should be in your power to promote my Brother’s views among the numerous friends you must have in America, you will confer a most essential favour upon me and serve a man of very superior abilities who has been thrown out in the chase of life by a variety of circumstances and particularly by some acts of imprudence. He is in the profession of the Law where, if a Brother’s feelings do not render impartial, his talents ought to carry him very high. He has been dissipated but I find is now thoroughly reformed and capable of great application. His Character as a man of Honor is as fair as his warmest friends could wish it, and I am sure it will be no drawback upon Your Excellency’s kind exertions in his favour that he is far from being in good Circumstances. My wish is to serve him effectually, and if you can at your return point out to me the means of doing so I will most readily adopt your ideas.
I know not how to apologise for the trouble I give you; but your Excellency’s known character of goodness and humanity will readily plead my forgiveness. If my house or I can be of any service to your Excellency during your absence I beg you will command us in every respect. I have the honour to be with great respect Dear Sir Your Excellency’s most faithful & Obedient humble Servant

W. Boyd

